George, J.
1. Neither the eighteenth amendment to the constitution of
the United States, nor the national prohibition act generally referred to as the Volstead act, designed to carry that provision of the constitution into effect, had the effect of superseding or in any wise changing- the State statute (Act Ex. Sess. 1917, p. 7) declaring it to be a misdemeanor for one to have in his possession, custody, or control intoxicating liquors in this State. See Jones v. Hicks, 150 Ga. 657 (104 S. E. 771).
2. Accordingly it was not erroneous to overrule a demurrer to the accusation charging the accused with having, possessing, and controlling intoxicating liquors in this State, in violation of the State statute, upon the ground that the eighteenth amendment to the constitution of the United States and the national prohibition act had superseded and' abrogated the State statute.
3. The evidence authorized the verdict. IIill, J., dissents as to the sufficiency of the evidence.

Judgment affirmed.


All the Justices concur, except Hill, J., dissenting.

W. V. Lance and Boyd Sloan, for plaintiff in error.
E. D. Kenyon, solicitor, contra.